 

EXHIBIT 10.1

AMENDMENT AGREEMENT

This amendment agreement dated as of October 10, 2014 (the “Amendment
Agreement”) is between YA GLOBAL MASTER SPV LTD., a Cayman Islands exempt
limited partnership (the “Investor”), and OMAGINE, INC., a corporation organized
and existing under the laws of the State of Delaware (the “Company”). Each of
the Investor and the Company are sometimes referred to herein as a "Party" or
collectively as the "Parties".

This Amendment Agreement is an amendment to that certain agreement between the
Parties dated as of April 22, 2014 (the “2014 SEDA Agreement”). All capitalized
terms in this Amendment Agreement shall, unless otherwise indicated herein, have
the meanings assigned to them in the 2014 SEDA Agreement.

The Parties hereby agree as follows:

 

1)Clause (ii) of Section 10.02(c) of the 2014 SEDA Agreement is hereby deleted.

 

2)All other terms and conditions of the 2014 SEDA Agreement remain in full force
and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment Agreement as of the
date first above written.

 

          COMPANY:   Omagine, Inc.       By: /s/ Charles P. Kuczynski  
Name:  Charles P. Kuczynski   Title: Vice-President  

 

 

  INVESTOR:   YA Global  Master SPV Ltd.   By: Yorkville Advisors, LLC   Its:
Investment Manager       By: /s/ David Gonzalez   Name:    David Gonzalez  
Title:    Managing Member & General Counsel

 

